Citation Nr: 1438420	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen service connection for diabetes mellitus, related to in-service herbicide exposure. 

2. Entitlement to service connection for mesothelioma, due to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the VA facility in San Antonio, Texas. 

The issues of service connection for diabetes mellitus and mesothelioma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus because the record did not contain evidence indicating that the Veteran served in the Republic of Vietnam. 

2. The evidence associated with the claims file subsequent to the November 2002 rating decision suggests that the Veteran served in the Republic of Vietnam.  





CONCLUSIONS OF LAW

1. The November 2002 rating decision denying service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 20.302, 20.1103 (2013).

2. The criteria for reopening the November 2002 rating decision denying service connection for diabetes mellitus are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As the Board will grant the Veteran's application to reopen service connection for diabetes mellitus, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) (2013) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e) (2013).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iv). 

Reopening Service Connection for Diabetes Mellitus

The Veteran essentially contends that he should be presumed to have been exposed to herbicides due to his service aboard the USS Topeka during the Vietnam conflict. In support of his initial claim for service connection for diabetes mellitus, the Veteran submitted evidence indicating that the USS Topeka was present in the Gulf of Tonkin, off the shore of Vietnam during the Vietnam War. In a November 2002 rating decision, the RO denied the Veteran's claim for diabetes mellitus because the record did not contain evidence indicating that the Veteran actually served either onland or within the inland waterways of the Republic of Vietnam.

Reviewing the evidence submitted since the November 2002 rating decision, at the October 2013 Travel Board hearing, the Veteran testified that, although he could not remember the exact location, the USS Topeka docked in Vietnam during his service. He further stated that, although no one else on the ship was allowed to get off the vessel, he and another service member were allowed to set foot on Vietnamese soil in order to dispose of the ship's refuse.   

The Board finds that the October 2013 testimony is new, as it was not previously of record at the time of the November 2011 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.





ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus is granted.


REMAND

Accordingly, the issues of service connection for diabetes mellitus and mesothelioma are REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding a Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's diabetes mellitus and mesothelioma disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

Also, request that the Veteran provide all of the relevant information/documents regarding his service on the USS Topeka contained on the compact disc mentioned at the October 2013 Travel Board hearing. 

3. In an attempt to verify the Veteran's report of docking in Vietnam during service, if possible, obtain the deck logs or other documentation from the USS Topeka for the period from November 1965 to June 1966. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed mesothelioma. In interviewing the Veteran, the VA examiner should specifically ask the Veteran to provide information regarding his potential asbestos exposure, to include during his service as a stock clerk aboard the USS Topeka, and his two years of employment at a Navy shipyard, mentioned in a September 2012 private treatment record. 

After a review of the claims file, an interview with the Veteran, and a physical examination, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or great probability) that any diagnosed mesothelioma disorder is related to service or any incident of service, to specifically include in-service asbestos exposure? 

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


